United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2017
Issued: April 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2011 appellant filed a timely appeal from the July 21, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied a schedule
award for her accepted emotional condition. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant may receive a schedule award for her employment-related
emotional condition.
FACTUAL HISTORY
In 1988 appellant, a 33-year-old manual distribution clerk, sustained an occupational
injury in the performance of duty from repetitively sorting mail. OWCP accepted her claim for
1

5 U.S.C. § 8101 et seq.

bilateral carpal tunnel syndrome, left shoulder rotator cuff impingement, upper limb causalgia,
and subsequent adjustment reaction with mixed anxiety and depressed mood. Appellant received
compensation for temporary total disability on the periodic rolls.
On October 13, 2010 OWCP issued a schedule award for an eight percent impairment of
each upper extremity.
Appellant requested reconsideration. She argued that OWCP had accepted her claim for
mixed anxiety and depressed mood, and she believed she was entitled to a schedule award for
this condition. Appellant explained that her injury caused her emotional condition, for which she
had been admitted three times: “You just don’t understand how depressed I am. I cry for no
reason. I usually go to a psychologist but stopped because it seems it’s not helping. I lost
interest in life. I have no social life. I only go out to see a doctor. I admired my husband for
putting up to me with this situation.”
In a July 21, 2011 decision, OWCP denied modification of its schedule award. It
explained that FECA and the implementing regulations provided schedule awards only for the
permanent loss or loss of use of a listed member or function of the body. No schedule awards
were authorized for emotional conditions.
On appeal, appellant argued that OWCP gave her a schedule award for her physical
impairment but did not approve her anxiety and depression due to her injuries. She reiterated
that OWCP should pay compensation for her depression.
LEGAL PRECEDENT
Section 8107 of FECA authorizes the payment of schedule awards for the loss, or loss of
use, of specified members, functions or organs of the body.2
ANALYSIS
The specific members enumerated in section 8107 include the arm, leg, hand, foot, eye,
thumb, finger and toe. Functions of the body include loss of hearing and loss of vision. Organs,
added by regulation,3 include the breast, kidney, larynx, lung, penis, testicle, tongue, ovary,
uterus/cervix and vulva/vagina.
No schedule award is payable for a member, function or organ of the body not specified
under FECA or the implementing regulations.4 FECA specifically provides that the brain is

2

Id. at § 8107.

3

20 C.F.R. § 10.404(a).

4

Patricia J. Horney, 56 ECAB 256 (2005).

2

excluded from the meaning of “organ.”5 Neither FECA nor the regulations authorize the
payment of a schedule award for loss of cognitive function.6
Because Congress made no provision in the law for a schedule award based on an
emotional condition, no claimant may receive such an award. In the case of D.K.,7 the claimant,
a 35-year-old mail processor, sustained a traumatic emotional condition in the performance of
duty. OWCP accepted his claim for aggravation of major depression and aggravation of anxiety
disorder. When the claimant requested a schedule award, it denied his claim on the grounds that
there was no provision in FECA for such an award. The Board affirmed, explaining that a
schedule award is not payable under FECA for an accepted emotional condition.8
Appellant may claim medical benefits for the accepted condition of adjustment reaction
with mixed anxiety and depressed mood. She may claim wage-loss compensation for any
disability caused by that emotional condition. There is nothing in the law that provides her to
receive a schedule award for her accepted anxiety and depression. For that reason, the Board
will affirm OWCP’s July 21, 2011 decision denying her request for such an award.
With respect to any physical impairment, appellant may request a schedule award or
increased schedule award based on evidence of a new exposure or medical evidence showing
progression of an employment-related condition resulting in permanent impairment or increased
impairment to a scheduled member, organ or function of the body.
CONCLUSION
The Board finds that appellant may not receive a schedule award for her injury-related
emotional condition.

5

5 U.S.C. § 8101(19).

6

Brent A. Barnes, 56 ECAB 336 (2005).

7

Docket No. 10-174 (issued July 2, 2010).

8

See also Jacqueline S. Harris, 54 ECAB (2002) (finding the claimant was not entitled to a schedule award for an
emotional condition).

3

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

